US BIODEFENSE, INC.
RESTRICTED STOCK AGREEMENT

     This Restricted Stock Agreement (the "Agreement") is made and entered into
this 7th day of August, 2006, by and between US Biodefense, Inc., a Utah
corporation (the "Company"), and Equity Solutions, Inc., a Nevada corporation
(the "Purchaser").

P R E A M B L E

     WHEREAS, the Company desires to sell to Purchaser an aggregate of 2,000,000
shares of the Company’s restricted common stock, each with a par value of $0.001
per share (the “Common Stock”)

     WHEREAS, the shares of Common Stock to be purchased by Purchaser will be
subject to certain restrictions on transfer; and

     WHEREAS, the Company and Purchaser wish to set forth certain additional
conditions to the sale of the shares of Common Stock to Purchaser;

     NOW, THEREFORE, for and in consideration of the foregoing and the mutual
covenants and promises hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:

     1. Sale of Stock. Upon the terms and subject to the conditions hereof, the
Company has agreed to sell and Purchaser has agreed to buy 2,000,000 shares (the
"Shares") of Common Stock at a purchase price of $0.10 per share for an
aggregate purchase price of $200,000. The Shares shall be subject to all the
terms, conditions and restrictions set forth in this Agreement.

     2. Company's Right of Repurchase. The Company shall be entitled, at the
Company's option, to repurchase from Purchaser at Purchaser's original purchase
price any or all of the Shares issued hereby for a period of one year from the
effective date of this Agreement.

     3. Change in Control. The Company's option to repurchase set forth in
Section 2 hereof shall lapse immediately upon the occurrence of a "change in
control" of the Company. For purposes hereof a "Change in Control" of the
Company shall be deemed to occur if (i) any "person" (as such term is used in
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act")), other than a group including Purchaser, is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing forty percent (40%) or
more of the combined voting power of the Company's then outstanding securities,
or (ii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the combined voting power of the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation, or (iii) the stockholders of the Company approve a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all the Company's assets.

     4. Shares Received in Certain Corporate Transactions. The terms of this
Agreement shall apply to any stock or securities received by Purchaser in
exchange for the Shares pursuant to a plan of

--------------------------------------------------------------------------------

merger, consolidation, recapitalization or reorganization of the Company. The
terms of this Agreement shall also apply to any security received as a result of
a stock split or stock dividend with respect to the Shares, and such securities
shall become Shares pursuant to the terms of this Agreement.

     5. Stock Legend. The Company and Purchaser agree that all certificates
representing all Shares that at any time are subject to the provisions of this
Agreement will have endorsed upon them in bold-faced type a legend in
substantially the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE  SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD,  OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE  OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE  SECURITIES UNDER SAID
ACT OR PURSUANT TO AN EXEMPTION  FROM REGISTRATION OR AN OPINION OF COUNSEL
SATISFACTORY  TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED. 


     6. Notices. Any notice required to be given hereunder will be deemed to be
duly given on the date of delivery if delivered in person or on the date of
mailing if mailed by registered or certified mail, postage prepaid, return
receipt requested, to the party or parties that are to receive such notice at
the addresses indicated on the signature page of this Agreement. The address of
Purchaser or the Company may be changed only by giving written notice to the
other party of such change of address.

     7. Taxes. To the extent the lapse of restrictions results in the receipt of
compensation by

Purchaser for tax purposes, the Company shall withhold from any cash
compensation then or thereafter payable to Purchaser any tax required to be
withheld by reason thereof. To the extent the Company determines that such cash
compensation is or may be insufficient to fully satisfy such withholding
requirement, Purchaser shall deliver to the Company cash in an amount determined
by the Company to be sufficient to satisfy any such withholding requirement. If
Purchaser makes the election authorized by 83(b) of the Internal Revenue Code of
1986, as amended, Purchaser shall submit to the Company a copy of the statement
filed by Purchaser to make such election.

     8. Stock Power and Retention of Certificates. The Company may require
Purchaser to execute and deliver to the Company a stock power in blank with
respect to the unvested Shares and may, in its sole discretion, determine to
retain possession of or escrow the certificates for unvested Shares. The Company
shall have the right, in its sole discretion, to exercise such stock power in
the event that the Company becomes entitled to Shares pursuant to the provisions
of Section 2 as a result of a termination of employment. Notwithstanding
retention of such certificates by the Company, Purchaser shall have all rights
(including dividend and voting rights) with respect to the unvested Shares
represented by such certificates.

     9. Entire Agreement; Counterparts. This Agreement contains the entire
understanding between the parties concerning the subject contained in this
Agreement, provided that the Shares are also subject to certain restrictions on
transfer and other conditions contained in the Employment Agreement. Except for
such Agreement, there are no representations, agreements, arrangements, or
understandings, oral or written, between or among the parties hereto, relating
to the subject matter of this Agreement, that are not fully expressed herein.
This Agreement may be signed in one or more counterparts, all of which shall be
considered one and the same agreement.

     10. Further Assurances. Each party to this Agreement agrees to perform all
further acts and to execute and deliver all further documents as may be
reasonably necessary to carry out the intent of this

--------------------------------------------------------------------------------

Agreement.

     11. Severability. In the event that any of the provisions, or portions
thereof, of this Agreement are held to be unenforceable or invalid by any court
of competent jurisdiction, the validity and enforceability of the remaining
provisions, or portions thereof, will not be affected, and such unenforceable
provisions shall be automatically replaced by a provision as similar in terms as
may be valid and enforceable.

     12. Construction. Whenever used in this Agreement, the singular number will
include the plural, and the plural number will include the singular, and the
masculine or neuter gender shall include the masculine, feminine, or neuter
gender. The headings of the Sections of this Agreement have been inserted for
purposes of convenience and shall not be used for interpretive purposes.

     13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

     14. Successors. The provisions of this Agreement will benefit and will be
binding upon the assigns, successors in interest, personal representatives,
estates, heirs and legatees of each of the parties hereto.

     15. Specific Performance. Each of the parties hereto acknowledges and
agrees that in the event of any breach of this Agreement, the nonbreaching
parties would be irreparably harmed and could not be made whole by monetary
damages. Each of the parties hereto accordingly agrees to waive the defense in
any action for injunction or specific performance that a remedy at law would be
adequate and that the parties hereto, in addition to any other remedy to which
they may be entitled at law or in equity, shall be entitled to an injunction or
to compel specific performance of this Agreement.

     16. Amendment. This Agreement may only be amended by the written consent of
all of the parties to this Agreement at the time of such amendment.

     IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as
of the date first above written.

US BIODEFENSE, INC.   Signed:   Print:     David Chin Title:     Chief Executive
Officer       EQUITY SOLUTIONS, INC.   Signed:   Print:     Heriberto Cruz
Title:     Chief Executive Officer


--------------------------------------------------------------------------------